Hon. K. H. Dally     Opinion No. O-5909
County Attorney,     Re: Validity of the valuation
Hutchinson County         contract between Hutchinson
Borger, Texas             County and the firm of
                          Pritchard & ,Abbot
                                           t.
Dear Sir:
          We have your communicationof recent date wlth-
drawing the original contract submitted to us and the new
contract in lieu of the original contract is considered
herein regarding the validity of the same. It is our un-
derstandingthat the original contract presented to us
will not be executed by the parties in question and that
                                                y said
the contract set forth herein will be executed tl
parties if such is valid, in our opinion and the Commis-
sioners’ Court has the legal power and authority to make
a contract such as the one here involved.
            The contract in question provides:
     “STATE OF TEXAS             KNOW ,ALLMEN BY
     COUNTY OF RUTCHINSON:       THESE PRESENTS:
          That, WHEREAS, the Commissioners’Court
     of Hutchinson County, Texas, has determined
     that it would be wise and to the best interest
     of said County for It to employ experts skilled
     in the matter of appraising and valuing oil and
     gas properties and public utility properties in
     said County said experts to compile and furnish
     data and inhormation to said Court sitting as a
     Board of Equalizationfor the purpose of equal-
     izing valuations of such properties as compared
     with other property valuations in said County
     for tax purposes for the year 1944 and said dat:
     and informationto be made available in respect
     to all of such properties properly,andlawfully
     coming before it for considerationin the equal-
     ization of values upon renditionsmade by the
     owners‘thereof,or upon renditions made by the
     tax assessorwhere the owner or owners may fail
     to render the same; and,
                                                          . _.




Hon. K. H. Dally, page 2


            "WHEREAS, said Court finds that Pritch-
     ard and Abbott, a partnership of Fort Worth,
     Texas,   are skilled in such matters and have
     scientific and technical knowledge in respect
     to the appraising and valuing of such proper-
     ties and many years experience in the matter
     of appraising and valuing such properties; and,
          ltWI&RRAS,Pritchard and Abbott, have pro-
     ;osed to said Commissioners'Court of HUTCHIN-
     SON County that they will gather and compile
     informationrelating to the value of oil and
     gas and public utility properties as of January
     1, 1944, and make said information completely
     available to said Court, to be used by it as it
     may see fit in determiningwhat values should
     be assigned to said propertiesproperly coming
     before it for consideration;and will charge
     for their services a sum equal to FOUR (4$)
     Cents on each One Hundred Dollars valuation as
     finally ascertainedand determined for RUTCHIN-
     SOIiCounty of oil and public utility properties,
     or other mineral interests.
          "IT IS THEREFORE AGREED by and between
     Hutchinson County, Texas, acting herein by and
     through its Commissioners'Court Party of the
     First Part, and Pritchard and Abil
                                      ott, of Tarrant
     County, Texas, Parties of the Second Part as
     follows:
          "Parties of the Second Part agree to compile
     a complete list of the record owners of all oil
     and gas producing propertieswherever situated
     and located in Hutchinson County, Texas, and all
     undeveloped leases and royalty interests adja-
     cent thereto, as of Januaxy 1, 1944 said compila-
     tion and record to show the particuiar interest
     or interests therein owned; and also a complete
     list of all public utility properties located in
     said County as of January 1, 1944.
          "Parties of the Second Part also agree to
     secure and make availablefor the use of Party
     of the First Part informationshowing the values
     of said properties to be consideredby Party of
     the First Part as it may deem fit in determining
     the proper values for tax assessmentpurposes for
     1944, to be assigned to such of said properties as
Hon. K. H. Dally, page 3


    may come before the Party of the First Part sit-
    ting as a Board of Equal$z,ationfor consideration
    upon renditionsmade by the owners thereof, or
    upon renditionsmade by the Tax Assessorwhere the
    owner, or owners, fail or refuse to render the same.
         “FOR AND IN CONSIDERATIONof the skilled
    services, technicalknowledge and experience of
    Parties of the Second Part in the performance of
    the obligationsdevolving upon them hereunder, and
    in considerationof the 2nformation given and as-
    sistance furnished by them to Party of the First
    Part in undertaking to value and equalize the val-
    ue of the said properties properly coming before
    it for considerationat Its equalizationhearings
    in the year 1944, Party of the First Part agrees
    and obligates itself to compensateParties of the
    second part as follows:
         “FOR THE SERVICES HEREIN AGREED to be per-
    formed Second Party shall receive the said sum equal
    to FOW Cents on each One Hundred Dollars valuation
    on all oil properties,mineral interests, and public
    utility properties, ascertainedand determined by
    the Commissioners1Court for tax purposes for Hutch-
    inson County for the year 1944, to be paid out of
    the General Fund of Hutchinson County.
          “IT IS FURTBER ,AGREED.&JDUNDERSTOOD by both
     Parties that Hutchinson County, Texas, will issue,
     or cause to be issued to Pritchard and .Abbottwar-
     rants drawn against the General Fund of said Hutch-
     inson County Texas, and payable out of the current
     revenues of 1944.
          “PARTY OF THE FIRST PART hereby specially con-
     tracts and obligates itself ‘to,at any time same may
     become necessary, pass and enter of record such or-
     ders as may be proper and necessary to legalize and
     facilitate the payment of all sums due Party of the
     Second Part.
          I’SuD PRITCHARD AND ABBOTT, further agree that
     in no way will the said Hutchinson County be obli-
     gated to said Prichard and Abbott, or their assist-
     ants, for salaries, expense, or material, except as
     ab,ovestated.
                                                              .   .




Hon. K. H. Dally, page 4


           "WITNESS our hands in duplicate this the
    -day       of                , A. D., 194,.
                           "COUNTY OF WTCHINSON
                            Party of the First Part
                           BY
                             County Judge

     Commissioner,           Commissioner,Precinct #2
     Precinct #l
                             CommissionerPrecinct #4
     Commissioner
     Precinct #3
     "ATTEST:
                             PRITCRARD & ABBOTT
     County Clerk.           Parties of the Second Part
     g.0&inson C&nty,
                           BY                           n


          The question involved in this opinion is the
validity of the foregoing contract.
          The authority of the Commissioners'Court of
Hutchinson County as t;iegoverning body thereof to make
contracts in its behalf is strictly limited to that con-
ferred either expressly or by fair and necessary iTgl;ca-
tion by the constitutionand laws of this State.
Tex. Jur., Vol. 11, pp. 630-634; lj C.J., pp. 540, $1
Section 233; Foster V. City of Waco, 255 S.W~.1104. Vo;
Rosenberg v. Lovett, 173 S.W. 580. Roper v. Hall, $80 S.W.
298 and authorities cited thereinJ
          We have failed to find any statute expressly au-
thorizing the Commissioners1 Court of Hutchinson County
to make a contract such as the one under consideration.
If the Commissioners'Court of Hutchinson County has the
power to make the contract under consideration,such power
must come within the implied power possessed by the Commis-
sioners' Court of said County.
          The authority of a county commissionerscourt to
make a contract of the character of the one inquired about
Hon. K. H. Dally, page 5


in your letter seems to have been settled by the court in
the case of Roper v. Ball, supra; in this case the Waco
Court of Civil Appeals held, in effect, that the county com-
missioners' court had the implied authority to employ valua-
tion experts to aid and assist the commissioners'court in
discharging its duties when sitting as a Board of Equaliza-
tion in the matter of,the fixing of valuations on oil and
gas properties for taxatfon purposes.
          The opinion In the foregoing case has also been
followe,dby the El Paso Court of Civil Appeals in the case
of Federal Royalty Company V. State, 42 S.W. (2d) 670.
           In the cases of Von Rosenberg v. Lovett, Roper v.
Hall, and Federal Royalty Company v. State, cited above, It
-was held that the authority of the commissioners*court to
enter into such contract wasderived by necessary impllca-
tion from the language of the then existing statutes. There
is dictum in the case of Marquart v. Harris County, 117 S.W.
 (2d) 494, to the effectthat the commissioners'court has
the authority to make provisions for the valuation of prop-
 erty which the tax assessor is incapable of valuing, and that
 such action does not operate,,tovest In others the duties
which are by law vested in such assessor.
           As a matter of law it is difficult to determine
 whether the contract here involved is one regarding del1nquen.t
 taxes. However, it is apparent that It is not the intention
.or the effect of the contract that Pritchard and Abbott should
 perform the duties imposed by law on any of the county offi-
 cers concerned. On the contrary, it does appear that its pur-
 pose is to merely aid such officers in the effective perform-
 ance of their respective duties. That is, to aid the commis-
 sioners' court when sitting as a Board of Equalization.
          We have carefully consideredthe cases of White v.
McGill, 114 S.W. (2d) 860; Easterwood v. Henderson County 62
S.W.(2d) 85; Aldrich v. Dallas County 167 S.W.(2d) 560. iylvna
Sanders Company v. Scurry, 77 S.W.(2dj 709 and the authirities
cited in said cases in connectionwith the matters under con-
sideration. Apparentlythe contracts involved in these opin-
ions were in connectionwith the collection of delinquent
taxes. We do not think that the contracts involved in these
cases were the sane kind or type of contracts as the contract
under consideration.
          Assuming for the purpose of this opinion that the tax
 assessor-collectorand the commissioners'court are not legally
                                                                  , .^ ,
                                                                   --




Hon. K. H. Dally, page 6


qualified to render the services contractedfor and that the
firm of Pritchard& Abbott performs no duties imposed by law
upon any of the officers concerned, then, the commissioners’
court is authorizedto make a contract for the valuation of
oil and gas propertieswhich the tax assessor-collectorand
commissioners’court is incapable of valuing, and that such
action does not operate to vest in others the duties which
are by law vested in such county officials. Stated another
way it is our opinion that the commissioners’court may va-
lidly employ skilled experts to value for taxation purposes
property in special instanceswhere technical equipment
training and skill is required, providing proper provis1on
has been made in the county’s budget to pay for such services.
          In view of the foregoing authorities,it is our opin-
ion that the contract quoted above is valid and that the Com-
missioners8Court has the legal authority to make and execute
such cantract.
          The necessity of making and execution of the con-
tract must be determined by the Commissioners’Court. This
department has no authority to pass upon the question as to the
necessity of the contract,this matter is wholly within the
discretion of said court.
          It should be borne in mind that the claims of Pritch-
ard and Abbott must be registered in compliancewith Article
1625, Vernon’s Annotated Civil Statutes, and that the firm of
Pritchard and Abbott have no priority of claim by reason of
said contract. (See the cases of Wilkinson v. Franklin County,
94 S.W.(2d) 1190, and Clark and Courts v. Crawford, et al. 161
S.W.(2d) 148.
                                    Yours very truly
.APPROVEDMAR 18, 1944
/s/ Grover Sellers                   ATTORNEY GENERAL OF TEXAS
ATTORNEY GENERAL OF TEXAS
                                    By /s/ C. F. Gibson
APPHOVED:OPINION COMMITTEE          C. F. Gibson, Assistant
BY GCB, Chairman
                                    /s/ Ardell Williams
,AW:ncd:wb                          ,ArdellWilliams, Assistant